ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Fidelity and Deposit Company of Maryland,)           ASBCA No. 59199
     Federal Insurance Company, and Liberty )
     Mutual Insurance Company                )
                                                  )
    Under Contract No. FA8903-06-D-85 l 0         )

    APPEARANCES FOR THE APPELLANT:                       Bennett J. Lee, Esq.
                                                         Nicholas A. Merrell, Esq.
                                                          Varela, Lee, Metz & Guarino, LLP
                                                          San Francisco, CA

    APPEARANCES FOR THE GOVERNMENT:                      Lt Col Matthew J. Mulbarger, USAF
                                                          Air Force Chief Trial Attorney
                                                         John Pettit, Esq.
                                                         Anna F. Kurtz, Esq.
                                                          Trial Attorneys

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: 24 September 2015



                                                      OWEN C. WILSON
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59199, Appeal of Fidelity and
    Deposit Company of Maryland, Federal Insurance Company, and Liberty Mutual
    Insurance Company, rendered in conformance with the Board's Charter.

           Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals


l